                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION


RACHEL RAMSBOTTOM, ET AL.,                         )
                                                   )
       Plaintiffs,                                 )
                                                   )
v.                                                 )     Civil No. 3:21-cv-00272
                                                   )     Judge Trauger
LORIN ASHTON, ET AL.,                              )
                                                   )
       Defendants.                                 )

                                            ORDER

       Given the pendency of two Motions to Dismiss, it is hereby ORDERED that the initial

case management conference scheduled for July 26, 2021 is CONTINUED, to be reset, if

appropriate, after disposition of these motions.

       It is so ORDERED.



                                                   ________________________________
                                                   ALETA A. TRAUGER
                                                   U.S. District Judge




     Case 3:21-cv-00272 Document 62 Filed 07/09/21 Page 1 of 1 PageID #: 393
